Citation Nr: 0504711	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2003 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 28, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Coronary artery disease was not present in service or 
manifested within one year of separation from service.

3.  There is no competent medical evidence that current 
coronary artery disease, status post myocardial infarction, 
is related to the veteran's active service.

4.  In a report of medical history for service separation, 
the veteran denied having or having had frequent or severe 
headache.

5.  There is no competent medical evidence that the veteran 
had migraine headaches in service or that current migraine 
headaches are related to the veteran's active service.

6.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus.

7.  The veteran's tinnitus is not exceptional or unusual; the 
disability is not manifested by marked interference with 
employment or frequent hospitalizations.


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post myocardial 
infarction, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004)..

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus on a schedular or extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters in September 2002 and November 2003 
notified the veteran of the evidence needed to substantiate 
his claims and informed him of the evidence which VA had 
obtained and of the evidence which he should submit in 
support of his claims.  The RO's September 2002 letter 
advised the veteran that it was his responsibility to make 
sure that relevant non-federal records were received by VA.  
A statement of the case furnished by the RO to the veteran in 
May 2003 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and advised the veteran of the reasons and 
bases for the denial of his claims.

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking current disabilities to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA with regard to the claims decided 
herein.  In light of the foregoing, the Board concludes that 
the veteran was afforded adequate notice specific to the 
claims decided herein.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the claims decided herein.  VA obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  In addition, VA afforded the 
veteran medical examinations.  The veteran and his 
representative have not identified any additional evidence 
relevant to the claims decided herein.  The Board, therefore, 
finds that further assistance with regard to the claims 
decided herein is not required and those issues are ready for 
appellate review.

II. Legal Criteria

A. Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002) 
38 C.F.R. § 3.303 (2004).  

Cardiovascular disease may be presumed to have been incurred 
in service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

38 U.S.C.A. § 1103 (West 2002), pertaining to special 
provisions relating to claims based upon effects of tobacco 
products, provides as follows:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title [on disability compensation] on 
the basis that it resulted injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service.
(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.



B. Increased Evaluation  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

38 C.F.R. § 4.87, Diagnostic Code 6260, provides that an 
evaluation of 10 percent is warranted for recurrent tinnitus.  
A Note to the diagnostic code provides that only a single 
evaluation will be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or the head.

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).



III. Factual Background and Analysis

A. Service Connection for Coronary Artery Disease 

The veteran's service medical records are negative for 
complaints, findings, or any diagnosis related to the heart.  
At an examination for separation in May 1968, a chest X-ray 
was negative, the veteran's blood pressure was recorded as 
118/68, and his heart was evaluated as normal.

There is no evidence that the veteran's current coronary 
artery disease was manifest within one year of his separation 
from service in July 1968.

In October 1987, the veteran was admitted to a private 
hospital with severe substernal chest pain.  An EKG 
(electrocardiogram) revealed an acute inferior wall 
myocardial infarction.  A cardiologist diagnosed coronary 
artery disease.  The veteran underwent a coronary 
angioplasty.

Since 1987, the veteran has continued to receive treatment 
for coronary artery disease.  At a VA heart examination in 
October 2002, the pertinent diagnosis was coronary artery 
disease, status post myocardial infarction, 1987.

The veteran contends that his cigarette smoking which began 
while he was on active duty and "the stress of military 
life" contributed to his development of coronary artery 
disease and to his heart attack at age 40 years.

With regard to the use of tobacco products in service, in the 
case of a veteran who did not suffer from heart disease while 
on active duty or within the one-year presumptive period 
following separation from service, a statute bars disability 
compensation.  See 38 U.S.C.A. § 1103 (West 2002).

There is no competent medical evidence that coronary artery 
disease, diagnosed in 1987, approximately 19 years after the 
veteran's separation from active service, is related to any 
incident or manifestation of his service.  The veteran's 
stated belief that the stress of military life contributed to 
the later development of coronary artery disease is lacking 
in probative value because the veteran, as a layman, is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board must, therefore, 
conclude that there is no basis on which service connection 
for coronary artery disease, status post myocardial 
infarction, may be allowed on a direct or presumptive basis.  
Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

B. Service Connection for Migraine Headaches 

The veteran's service medical records show that he was seen 
in January 1968 at a service department eye, ear, nose, and 
throat clinic for a complaint of asthenopia while reading and 
that, after an eye examination, eyeglasses were prescribed.  
The Board notes that "asthenopia" is defined as weakness or 
easy fatigue of the visual organs, attended by pain in the 
eyes, headache, dimness of vision, etc.; previously a 
diagnostic term, now used mainly as a descriptive term.  See 
Dorland's Illustrated Medical Dictionary 150 (24th ed., 
1994).  The service department medical record in January 1968 
did not contain any information as to the frequency or 
severity of any headaches and did not characterize the 
veteran's headache while reading as migraine.  

In a report of medical history for separation in May 1968, 
the veteran denied having or having had frequent or severe 
headache.

In written statements and in testimony at the May 2004 
hearing, the veteran has stated that in service, when he had 
a headache, blurry vision, and nausea, a doctor told him that 
he needed eyeglasses.  The veteran testified that in service 
and since service he has had migraine headaches and that he 
was misdiagnosed in service.  However, as a layman, the 
veteran is not qualified to offer an opinion on a question of 
medical diagnosis, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), and so his statements that migraine 
headaches should have been diagnosed in service are lacking 
in probative value.

The veteran has stated that after service in the period 1969 
to 1971 a private physician, who is now deceased and whose 
records are unavailable, diagnosed migraine headaches and 
prescribed Cafergot.  However, the earliest medical evidence 
of record concerning migraine headaches is a private hospital 
record dated in May 1983 noting that the veteran provided a 
history of migraine headaches and diagnosing "migraine 
equivalent."  

The Board finds that the only probative evidence on the 
question of whether the veteran had migraine headaches in 
service would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2004).  There is no competent medical evidence 
of record showing that the veteran had migraine headaches 
while on active duty or relating current migraine headaches 
to his active service.  There is a brief May 1983 clinical 
note indicating migraine type headaches. However, the only 
evidence of record that the veteran had migraine headaches in 
service and since service consists of his own statements and 
testimony, which conflict with his report of medical history 
for separation in May 1968 in which he stated that he did not 
have and had not had frequent or severe headache.  As it does 
not appear from the record that the veteran had a motive in 
May 1968 to provide an inaccurate medical history, the Board 
finds that his statement at that time that he had not had 
frequent or severe headache is entitled to more probative 
weight than statements made years later for compensation 
purposes that he believes that his current migraine headaches 
began in service.  The May 1983 clinical note did not relate 
his current symptoms to service.The Board concludes that the 
preponderance of the credible evidence of record is against 
the claim for service connection for migraine headaches, and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

C. Increased Evaluation for Tinnitus 

In a June 2003 statement, the veteran contended that his 
service connected tinnitus should be evaluated as more than 
10 percent disabling because at certain times his tinnitus is 
more intense than at other times.  However, under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, the maximum schedular 
evaluation for tinnitus is 10 percent and there is no 
provision for tinnitus to be rated higher than 10 percent 
based on its intensity as perceived by the claimant.  There 
is thus no basis in law on which to allow a schedular 
evaluation for tinnitus in excess of 10 percent.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2004) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).  The Board 
finds that in this case, the disability picture presented by 
the veteran's tinnitus is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
tinnitus has markedly interfered with his employment or 
resulted in frequent hospitalizations.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for coronary artery disease, status post 
myocardial infarction is denied.

Service connection for migraine headaches is denied.

An evaluation in excess of 10 percent for tinnitus is denied.




REMAND

The veteran contends that he currently suffers from hearing 
loss which is related to exposure in service to the loud 
noise of vehicle engines and mortar practice.  His Department 
of Defense (DD) Form 214 shows that his military occupational 
specialty was general vehicle repairman.  The veteran also 
reports post-service noise exposure in his work as a police 
officer.  

At a VA audiological examination in October 2002, testing 
showed that the veteran has bilateral hearing loss 
disability, under VA standards.  See 38 C.F.R. § 3.385 
(2004).  The VA audiologist stated that the veteran's hearing 
loss is of unknown etiology.  The VA audiologist did not 
state an opinion on the issue of whether the veteran's 
current hearing loss is likely related to his active service.  
Because the evidence indicates that the veteran's current 
hearing loss may be related to an injury, disease, or event 
in service, a further examination and opinion is necessary to 
decide the veteran's claim for service connection for hearing 
loss, see 38 C.F.R. § 3.159(c)(4) (2004), and this claim will 
be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should arrange for the veteran 
to be examined by a physician with 
training and expertise in diseases of the 
ear.  It is imperative that the examiner 
review the pertinent medical and 
audiological records in the claims file, 
to include the veteran's service medical 
records and the report of a VA 
audiological examination in October 2002.  
The examiner should respond to the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that the 
veteran's current bilateral hearing loss 
is etiologically related to claimed noise 
exposure during his active service from 
July 1965 to July 1968?  A rationale 
should be provided for the opinion 
expressed.

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


